Title: To John Adams from Henry Colman, 9 December 1822
From: Colman, Henry
To: Adams, John


				
					Dear Sir,
					Brookline 9 Decr 1822—
				
				Herewith are enclosed the two letters of Mr Jefferson, which you were kind enough to entrust to my care—I expected the pleasure before this of returning them in person which has been the reason of the delay. I regret that I cannot immediately avail myself of that privilege and gratification.—The letter of June 1. with the reply to it was published in the Christian Register, a copy of which accompanies this. Upon reflection I did not feel at liberty to give the third letter to the printer. I made one or two trifling omissions, in which I beg to be excused if I have done wrong—The letters are universally read with great interest and delight; and their publication is a benefaction to the community.—Hoping that my engagements will permit me to visit you before a great while, I remain, Dear Sir,  / With grateful respect & affection, / yr obedient servant
				
					Henry Colman
				
				
			